UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2365


In Re:   JOHNNY LEE GORE, a/k/a Manager,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (4:01-cr-00627-CWH-9)


Submitted:   January 13, 2011               Decided:   January 18, 2011


Before MOTZ, KING, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnny   Lee    Gore    petitions   for    a   writ   of   mandamus,

alleging the district court has unduly delayed acting on his

motion to void the judgment.              He seeks an order from this court

directing the district court to act.             Our review of the district

court’s docket reveals that the district court denied the motion

December 10, 2010.          Accordingly, because the district court has

recently decided Gore’s motion, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.                  We dispense

with oral argument because the facts and legal contentions are

adequately    presented      in     the   materials    before   the     court   and

argument would not aid the decisional process.

                                                                PETITION DENIED




                                          2